449 F.2d 1305
Lincoln Roy BUCKLEY and Everlast-Saw and Carbide Tools,Inc., Plaintiffs-Appellants,v.Thomas C. GIBNEY, Deputy District Director Immigration andNaturalization Service for the District of NewYork, Defendant-Appellee.EVERLAST-SAW AND CARBIDE TOOLS, INC., and Lincoln RoyBuckley, Plaintiffs-Appellants,v.IMMIGRATION AND NATURALIZATION SERVICE, Defendant-Appellee.
Nos. 147, 148, Dockets 71-1342, 71-1666.
United States Court of Appeals,Second Circuit.
Argued Sept. 17, 1971.Decided Sept. 17, 1971.

Charles A. Giulini, Jr., Brooklyn, N. Y., for plaintiffs-appellants.
Joseph P. Marro, Sp. Asst. U. S. Atty., New York City (Whitney North Seymour, Jr., U. S. Atty. for Southern District of New York, Stanley H. Wallenstein, Sp. Asst. U. S. Atty., New York City, of counsel), for defendants-appellees.
Before KAUFMAN, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
The order of Judge Wyatt is affirmed on the basis of his opinion below, 332 F. Supp. 790, and the order of Judge Croake is affirmed on the basis of his memorandum below.